Citation Nr: 1243889	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  10-36 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for digestive disorders, including gastroesophageal reflux disease (GERD), hiatal hernia, and gastritis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to August 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

When the appeal was before the Board in August 2011, service connection for tinnitus was granted.  The Board remanded the issues of service connection for bilateral hearing loss disability and GERD for additional development.  While the appeal was in remand status, service connection for bilateral hearing loss disability was granted.  As that action by the RO constituted a full grant of benefits sought on appeal, the Board need not further address that issue.  Accordingly, the only issue remaining for appellate consideration is that of entitlement to service connection for digestive disorders, including GERD, hiatal hernia, and gastritis, as set forth above.

The United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).   In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Veteran's assertions that he has digestive system symptoms resulting from severe seasickness symptoms in service and the diagnoses of record, the issue has been recharacterized as reflected on the title page, which will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for digestive disorders, including gastroesophageal reflux disease (GERD), hiatal hernia, and gastritis.  He essentially maintains that they are related to episodes of vomiting caused by severe motion sickness that he experienced during service.  In the August 2011 remand, the Board directed that a VA examination be conducted to ascertain the etiology of the Veteran's GERD.  The Board specifically directed the examiner's attention to the Veteran's reported symptoms in service and treatment for chronic sea sickness noted in his service treatment records.

On VA examination in September 2011, the examiner provided diagnoses of GERD and hiatal hernia.  She concluded that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated the following:

Based on examination and all available documentation, patient has GERD with [v]eteran report of nausea and heartburn, and recently treated for H. pyloric gastritis.  C-file review, VA medical records reviewed, private medical brought in by veteran reviewed.  GERD is not corroborated as having occurred during service.

Elsewhere in the examination report, under a heading for "Opinion regarding conflicting medical evidence," the examiner recited information from the Veteran's service treatment records but included no discussion regarding the reasoning underlying her conclusion that the Veteran's GERD was unrelated to service.

The Board has determined that neither of the examiner's statements purporting to provide the reasoning for her conclusion is adequate for the purpose of deciding the Veteran's claim.  Here, the Veteran does not necessarily claim that his disorder was present in service; rather he asserts that it is related to episodes of violent illness that are documented in the service treatment records.  A bare recitation of information from those records and a conclusory statement that GERD is not corroborated as having occurred during service do not sufficiently address the Veteran's theory of entitlement as to this issue.  In this regard, the Board notes that once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the question of whether the current GERD is etiologically related to documented gastrointestinal manifestations in service has not been sufficiently addressed.

A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

In light of the above discussion, the Board has determined that additional development is required.  

Accordingly, the case is REMANDED for the following action: 

1.  Return the claims file to the provider who conducted the September 2011 examination for an addendum addressing the nature and etiology of the Veteran's digestive disorders, including GERD, hiatal hernia and gastritis.  The examiner should be requested to review the file and her examination report.  Upon completion of that review, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's GERD, hiatal hernia and gastritis is etiologically related to episodes of seasickness.  In this regard, the Veteran asserts that he had episodes of vomiting for approximately two years in service that caused damage and resulted in his currently diagnosed problems.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report.  Such should include a complete discussion of the medical principles underlying the question of whether GERD is related to the documented in-service seasickness.

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382   (2010). 

If the same examiner is unavailable, or the previous examiner determines that a current examination is necessary, a new examination should be scheduled to address the above questions.   

2. Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


